
	
		I
		111th CONGRESS
		1st Session
		H. R. 3493
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to limit the number
		  of local wage areas allowable within a General Schedule pay
		  locality.
	
	
		1.Short titleThis Act may be cited as the
			 Locality Pay Equity
			 Act.
		2.Limiting the
			 number of local wage areas defined within a General Schedule pay
			 locality
			(a)Local wage area
			 limitationSection 5343(a) of
			 title 5, United States Code, is amended—
				(1)in paragraph
			 (1)(B)(i), by striking (but such and all that follows through
			 are employed);
				(2)in paragraph (4),
			 by striking and after the semicolon;
				(3)in paragraph (5),
			 by striking the period after Islands and inserting ;
			 and; and
				(4)by adding at the end the following:
					
						(6)the Office of Personnel Management shall
				define not more than 1 local wage area within a pay locality, except that this
				paragraph shall not apply to the pay locality designated as Rest of
				United
				States.
						.
				(b)Pay locality
			 definedSection 5342(a) of title 5, United States Code, is
			 amended—
				(1)in paragraph
			 (2)(C), by striking and after the semicolon;
				(2)in paragraph (3),
			 by striking the period after employee and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(4)pay locality has the same
				meaning as is given such term in section
				5302(5).
						.
				3.RegulationsThe Director of the Office of Personnel
			 Management shall prescribe any regulations necessary to carry out the purpose
			 of this Act, including regulations to ensure that the enactment of this Act
			 shall not have the effect of reducing any rate of basic pay payable to any
			 individual who is serving as a prevailing rate employee (as defined by section
			 5342(a)(2) of title 5, United States Code).
		4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect at the start of the first full
			 pay period beginning at least 180 days after the date of enactment of this Act.
		
